                       UNITED STATES DISTRICT COURT
                              District of Colorado

Civil Action No.: 18-CV-01762-GPG

TIFFANY GRAYS

       Plaintiff

v.

TSG Auto, TSG Inc., TSG Auto.com and Tim Greufe

       Defendants


                     DEFENDANTS’ FRCP 7.1 DISCLOSURE


       Defendants, TSG Auto, TSG Inc., TSG Auto.com (Collectively TSG) and Tim Greufe

(Greufe), by and through undersigned counsel, pursuant to FRCP Rule 7.1 makes the following

disclosure:

       1.     There are no parent corporations or publicly held corporations which are owners

of the defendants as described in FRCP Rule 7.1(a)(1)



Dated, November 16, 2018.

                                                          s/ Michael J Mirabella
                                                          Campbell Killen Brittan & Ray
                                                          270 St. Paul St., #300
                                                          Denver, Co 80206
                                                          E-mail: MMirabella@ckbrlaw.com
                                                          Main 303-322-3400
                                                          Direct 303-394-7209




                                               1
                                CERTFICATE OF SERVICE

        I hereby certify that on November 16, 2018, I electronically filed Defendants Rule 7.1
Disclosurewith the Clerk of Court using the CM/ECF system. I hereby certify that I have served
a true and correct copy of the foregoing to the following in the same manner, in accordance with
the Federal Rules of Civil Procedure and the Local Rules of this Court and mailed a copy of
postage, prepaid by, United States mail and emailed a copy to:

Tiffany Grays
P.O. Box 472322
Aurora, Co 80013
legalgrays@gmail.com

                                                           s/Michael Mirabella




                                               2
